Name: Council Regulation (EEC) No 2143/81 of 27 July 1981 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community
 Type: Regulation
 Subject Matter: farming systems;  EU institutions and European civil service;  economic policy
 Date Published: nan

 Avis juridique important|31981R2143Council Regulation (EEC) No 2143/81 of 27 July 1981 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community Official Journal L 210 , 30/07/1981 P. 0001 - 0004 Finnish special edition: Chapter 3 Volume 13 P. 0191 Spanish special edition: Chapter 03 Volume 22 P. 0239 Swedish special edition: Chapter 3 Volume 13 P. 0191 Portuguese special edition Chapter 03 Volume 22 P. 0239 *****COUNCIL REGULATION (EEC) No 2143/81 of 27 July 1981 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by Regulation No 79/65/EEC (4), as last amended by Regulation (EEC) No 2910/73 (5), the Council set up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community; Whereas the field of survey of the data network must comprise all the agricultural holdings of a certain economic size, irrespective of any outside work the operator may engage in; Whereas in order to obtain accounting results that are sufficiently homogeneous at Community level, the returning holdings should be distributed among the various divisions and the various categories of holdings on the basis of a stratification of the field of survey based on the Community typology of agricultural holdings as established by Decision 78/463/EEC (6); Whereas all the returning holdings surveyed in the Member States for the purposes of recording farm incomes in order to provide guidelines for agricultural policies should belong to the Community data network and the number of returning holdings must be increased accordingly; whereas this number must be able to develop within certain limits and in particular on the basis of developments in the field of agriculture and the information requirements of the common agricultural policy; Whereas returning holdings must be selected in accordance with the rules laid down in the context of a selection plan aimed at obtaining a representative accounting sample of the field of survey; Whereas, in view of experience gained, it is desirable that the main decisions concerning the selection of returning holdings, particularly the establishment of the selection plan, should be adopted at national level; whereas, consequently, it is at that level that a body should be made responsible for this task; whereas those Member States which have several divisions should, however, be free to maintain regional committees; Whereas the national liaison agency must play a key role in the management of the data network; whereas, to this end, it should be entrusted with new duties; Whereas experience shows that it is no longer desirable to make provision for supplementary terms to be included in the contract to be concluded between the Member State and the accountancy offices; Whereas the divisions of the data network must, as far as possible, be identical with those used for the presentation of other regional data that are essential in order to provide guidelines for the common agricultural policy; whereas, in this respect, the Annex to Regulation No 79/65/EEC should be amended, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 79/65/EEC is hereby amended as follows: 1. Article 2 (b) shall be replaced by the following: '(b) ''Category of holding'' means a group of agricultural holdings which belong to the same categories as regards type of farming and economic size as defined in the Community typology for agricultural holdings established by Decision 78/463/EEC (1)'. The following footnote shall be added at the bottom of the page: '(1) OJ No L 148, 5. 6. 1978, p. 1'. 2. Article 4 shall be replaced by the following: 'Article 4 1. The field of survey referred to in Article 1 (2) (a) shall cover the agricultural holdings having an economic size equal to or greater than a threshold expressed in European size units (ESU) as defined by Decision 78/463/EEC. 2. To qualify as a returning holding, an agricultural holding shall: (a) have an economic size equal to or greater than a threshold to be determined in accordance with paragraph 1; (b) be farmed by a person willing and able to keep farm accounts and willing to allow the accountancy data from his holding to be made available to the Commission; (c) be representative, together with the other holdings and at the level of each division, of the field of survey. 3. The maximum number of returning holdings shall be 45 000. 4. Detailed rules for the application of this Article, in particular the threshold for the economic size of holdings and the number of returning holdings per division, shall be adopted in accordance with the procedure laid down in Article 19.' 3. Article 5 shall be replaced by the following: 'Article 5 1. Each Member State shall, before 1 February 1982, set up a national committee for the data network, hereinafter called ''National Committee''. 2. The National Committee shall be responsible for the selection of returning holdings. To this end, its duties shall, in particular, include approval of: (a) the plan for the selection of returning holdings, specifying in particular the distribution of returning holdings per category of holding and the detailed rules for selecting the said holdings; (b) the report on the implementation of the plan for the selection of returning holdings. 3. The chairman of the National Committee shall be appointed by the Member State from among the members of this Committee. The National Committee shall take its decisions unanimously; in the event of unanimity not being achieved, decisions shall be taken by an authority appointed by the Member State. 4. Member States which have several decisions may, for each of the divisions under their jurisdiction, set up a regional committee of the data network, hereinafter called ''Regional Committee''. The Regional Committee shall in particular have the duty of cooperating with the liaison agency referred to in Article 6 in selecting the returning holdings. 5. Detailed rules for the application of this Article shall be adopted pursuant to the procedure laid down in Article 19.' 4. Article 6 shall be replaced by the following: 'Article 6 1. Each Member State shall appoint a liaison agency whose duties shall be: (a) to inform the National Committee, the Regional Committees and the accountancy offices of the detailed rules of application concerning them and to ensure that those rules are properly implemented; (b) to draw up and submit to the National Committee for its approval, and thereafter to forward to the Commission: - the plan for the selection of returning holdings, which plan shall be drawn up on the basis of the most recent statistical data, presented in accordance with the Community typology of agricultural holdings, - the report on the implementation of the plan for the selection of returning holdings; (c) to compile: - the list of returning holdings, - the list of the accountancy offices willing and able to complete farm returns in accordance with the terms of the contracts provided for in Articles 9 and 14; (d) to assemble the farm returns sent to it by the accountancy offices and to verify on the basis of a common inspection programme that they have been duly completed; (e) to forward the duly completed farm returns to the Commission immediately after verification; (f) to transmit to the National Committee, the Regional Committees and the accountancy offices the requests for information mentioned in Article 16 and to forward the relevant answers to the Commission. 2. The detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 19.' 5. The second subparagraph of Article 9 (2) is hereby repealed. 6. Article 16 (1) shall be replaced by the following: '1. The National Committee, the Regional Committees, the liaison agency and the accountancy offices shall be bound, within their respective areas of responsibility, to furnish the Commission with any information which the latter may request of them regarding the discharge of their duties under this Regulation. Such requests for information made to the National Committee, the Regional Committees or to the accountancy offices and the relevant answers shall be forwarded in writing through the liaison agency.' 7. Article 20 shall be replaced by the following: 'Article 20 1. The Community Committee shall be consulted: (a) for the purpose of verifying that the plans for the selection of returning holdings are in conformity with the provisions of Article 4; (b) for the purpose of analyzing and evaluating the weighted annual results furnished by the data network, having regard in particular to data deriving from other sources inter alia from farm accounts and statistics generally and from national accounts. 2. The Community Committee may examine any other matter raised by its chairman, either on his own initiative or at the request of a representative of a Member State. It shall examine each year, in October, the trend of farm incomes in the Community, referring in particular to the updated results of the data network. It shall be kept regularly informed of the working of the data network.' 8. Article 22 (2) shall be replaced by the following: '2. Costs in respect of the setting up and operation of the National Committee, Regional Committees and liaison agencies shall not be included in the Community budget.' 9. In Article 23, '1 January 1980' shall be replaced by '1 January 1990'. 10. The Annex shall be replaced by the following: 'ANNEX List of divisions referred to in Article 2 (d) Germany 1. Schleswig-Holstein 2. Hamburg 3. Niedersachsen 4. Bremen 5. Nordrhein-Westfalen 6. Hessen 7. Rheinland-Pfalz 8. Baden-Wuerttemberg 9. Bayern 10. Saarland 11. Berlin France 1. Ã le de France 2. Champagne-Ardenne 3. Picardie 4. Haute-Normandie 5. Centre 6. Basse-Normandie 7. Bourgogne 8. Nord-Pas de Calais 9. Lorraine 10. Alsace 11. Franche-ComtÃ © 12. Pays de la Loire 13. Bretagne 14. Poitou-Charentes 15. Aquitaine 16. Midi-PyrÃ ©nÃ ©es 17. Limousin 18. RhÃ ´ne-Alpes 19. Auvergne 20. Languedoc-Roussillon 21. Provence-Alpes-CÃ ´te d'Azur 22. Corse Italy 1. Piemonte 2. Valle d'Aosta 3. Lombardia 4. Alto Adige 5. Trentino 6. Veneto 7. Friuli - Venezia Giulia 8. Liguria 9. Emilia - Romagna 10. Toscana 11. Umbria 12. Marche 13. Lazio 14. Abruzzi 15. Molise 16. Campania 17. Puglia 18. Basilicata 19. Calabria 20. Sicilia 21. Sardegna Belgium Constitutes a single division Luxembourg Constitutes a single division Netherlands Constitutes a single division Denmark Constitutes a single division Ireland Constitutes a single division United Kingdom 1. England - north region 2. England - east region 3. England - west region 4. Wales 5. Scotland 6. Northern Ireland Greece 1. MakedonÃ ­a - ThrÃ ¡ki 2. Ã peiros - PelopÃ ³nnisos - NÃ ­soi IonÃ ­oy, 3. ThessalÃ ­a, 4. StereÃ ¡ EllÃ ¡s - NÃ ­soi AigaÃ ­oy - KrÃ ­ti'. Article 2 This Regulation shall enter into force on 1 August 1981. It shall apply with effect from the 1982 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1981. For the Council The President P. WALKER (1) OJ No C 341, 31. 12. 1980, p. 26. (2) OJ No C 172, 13. 7. 1981, p. 47. (3) OJ No C 159 29. 6. 1981, p. 12. (4) OJ No 109, 23. 6. 1965, p. 1859/65. (5) OJ No L 299, 23. 10. 1973, p. 1. (6) OJ No L 148, 5. 6. 1978, p. 1.